Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 18 are allowable. 
The following is an examiner's statement of reasons for allowance: 
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a plurality of low fan-out wirings in the peripheral region on the substrate; a plurality of middle fan-out wirings on the low fan-out wiring, each middle fan-out wiring overlapping at least a portion of at least one low fan-out wiring; and a plurality of upper fan-out wirings on the middle fan-out wiring, each upper fan-out wiring overlapping at least a portion of at least one low fan-out wiring, wherein the upper fan-out wirings do not overlap the middle fan-out wirings” in the combination required by the claim.
	
With regards to claim 2, none of the prior art teaches or suggests, alone or in combination, “a low fan-out wiring in the peripheral region on the substrate; a middle fan-out wiring on the low fan-out wiring, the middle fan-out wiring overlapping at least a portion of the low fan-out wiring; and an upper fan-out wiring on the middle fan-out wiring, the upper fan-out wiring overlapping at least a portion of the low fan-out wiring, wherein the substrate includes: a first organic film layer; a first barrier layer on the first organic film layer; a second organic film layer on the first barrier layer; and a second barrier layer on the second organic film layer” in the combination required by the claim.

With regards to claim 18, none of the prior art teaches or suggests, alone or in combination, “a low fan-out wiring between the buffer layer and the substrate; a middle fan-out wiring on the low fan-out wiring, the middle fan-out wiring selectively overlapping at least a portion of the low fan-out wiring; and an upper fan-out wiring on the middle fan-out wiring, the upper fan-out wiring selectively overlapping at least a portion of the low fan-out wiring while not overlapping the middle fan-out wiring.” in the combination required by the claim.

Claims 3-17, 19 and 20 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891